DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1 and 5 need to include the descriptions in the boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing.  Claim 1 states “A method for manufacturing a nozzle piston for arrangement in a damper chamber”.  It is unclear if it is “a method of manufacturing a nozzle piston being arranged in a damper chamber” or “a method” is being claimed.  In other words, it is unclear if the nozzle piston is a part of the claimed method.  It is also unclear if the damper chamber is a part of the claimed method.  Since the term “for” was employed for both, it could be interpreted as the nozzle piston and the damper chamber are not intended to be parts of the claimed method or the nozzle piston and the damper chamber are both intended to be parts of the claimed method.
In claims 2, 3, 6, 7, 8, 11, 12 “and/or” was recited.  It is unclear if “and/or” is applied only to the last item of each claim or “and/or” is applied for each item of the claimed items.
Claims 10-12 are unduly broad.  It is unclear about “a production plant”.
In claim 11, “can be” is considered to be indefinite since it is unsure if the assignment actually happens or not.
In claims 13 and 14, please explain the unit “ps”.
In claims 13 and 14, are all elements to be included in the claims? There is not the term “and” to be clear that all elements are required in the claims?
Due to the indefiniteness mentioned above, claims 1-14 are being treated as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (2016/0265474) in view of Born et al. (2006/0290037).
Re: claim 1, Niimi shows a method for manufacturing a piston, as in the present invention, the method comprising at least the following steps:
a. producing a piston blank 100 by machining a piston base material, and
b. introducing at least one recess into the piston blank by ultrashort pulse lasering, see figure 6 and paragraph [0015].
Niimi shows a combustion piston while the claim requires a nozzle piston.  Born is cited to teach a well-known nozzle piston 2 having a recess 60, upon arrangement of 
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the method of Niimi to manufacture the piston of Born in order to take advantage of the precision in forming a recess.
Re: claim 2, Niimi shows the introduction by ultrashort pulse lasering is performed in a controlled atmosphere.
Re: claim 3, Born shows at least one step is performed attaching at least one cover element 11 adjacent to the recess.
Re: claim 4, Niimi, as modified by Born, shows a production method for a damper, as in the present invention, the method comprising at least the following steps:
a. manufacturing a nozzle piston 2 using a method according to claim 1, and 
b. installing the nozzle piston 2 in a damper chamber of the damper, wherein the piston is guided along a longitudinal axis of the damper chamber and divides the damper chamber into a first fluid chamber 3 and a second fluid chamber 4.
Re: claim 5, Born shows a nozzle piston 2, as in the present invention, for arrangement in a damper chamber containing a damper fluid, of a damper, wherein the nozzle piston divides the damper chamber into a first fluid chamber 3 and a second fluid chamber 4, wherein the nozzle piston comprises at least one recess 60, wherein the recess defines a nozzle for the damping fluid for adapting the flow impedance for the damping fluid between the first fluid chamber and the second fluid chamber, characterized in that the nozzle piston consists of a solid material and is obtainable from 
Re: claim 6, Born shows a piston longitudinal axis, which is provided for arrangement parallel to a longitudinal axis of the damper chamber, wherein the recess substantially defines a radial nozzle in a radial direction orthogonal to the piston longitudinal axis in a web extending, particularly annularly, around the piston longitudinal axis. 
Re: claim 7, Born shows the nozzle piston according to claim 5 wherein the nozzle piston in a piston region adjoining the recess comprises a cover element 11 which delimits the recess at least on one side. 
Re: claim 8, Born shows the nozzle piston according to claim 5, wherein the recess defines a three-dimensional shape of the nozzle, wherein the shape is configured for adjusting the flow impedance and/or a heat dissipation of the damping fluid and comprises a substantially rectangular and/or trapezoidal flow cross-section for the damping fluid.
Re: claim 9, Born shows a damper, as in the present invention, comprising:
a. a damper chamber for receiving a damping fluid: and
b. a nozzle piston 2 guided along a longitudinal axis of the damper chamber in the damper chamber, wherein the nozzle piston divides the damper chamber into a first fluid chamber 3 and a second fluid chamber 4 having a nozzle piston 2 according to claim 5.

Re: claim 11, Niimi shows a production plant according to claim 10, wherein the ultrashort pulse laser station comprises a laser scanner, see figure 6.
Re: claim 12, Niimi, as modified by Born, shows the production plant according to claim 10, further comprising at least one installation station downstream in the course of production of the ultrashort pulse laser station for installation of the nozzle piston 2 in the damper, see figure 1 of Born.
Re: claims 13 and 14, Niimi shows the parameters of ultrashort pulse lasering in paragraph [0059].  The claimed parameters are considered to be engineering designed parameters in order to meet production requirements and would have been obvious to one of ordinary skill in the art at the time of filing to have determined the parameters for the method of Niimi in order to meet production requirements such as depth of the recess, production speed, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ledger, Lauderbach, Rembold and Freitag are cited for other dampers and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657